Citation Nr: 9912703	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-30 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to special monthly pension based on a need for 
aid and attendance.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.

The Board of Veterans' Appeals (Board) observes that in his 
substantive appeal, the veteran requested to present 
testimony in support of his claim before an RO hearing 
officer.  A memorandum contained in the file indicates that 
such a hearing was scheduled in January 1999 and that the 
veteran attended along with his wife.  According to the 
memorandum, however, after a brief discussion and explanation 
of options, the veteran and his wife agreed that an informal 
conference would be held instead of a formal hearing.  Such a 
conference was held; the substance of which is reflected in 
the memorandum and has been reviewed by the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is not so helpless as to require assistance 
in activities of daily living.


CONCLUSION OF LAW

Special monthly pension based on the need for regular aid and 
attendance is not warranted.  38 U.S.C.A. § 1502(b) (West 
1991); 38 C.F.R. §§ 3.351, 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a grant of special monthly pension 
based on the need for regular aid and attendance is 
warranted.  He asserts that he requires aid and attendance 
from his wife on a daily basis because he is helpless without 
such personal assistance.  He contends that he requires 
oxygen on a daily basis and that his wife attends to all his 
daily needs.

The veteran was deemed to be permanently and totally disabled 
by rating decision of March 1991, effective in December 1990.  
He filed the instant claim for special monthly pension in 
February 1997.  By rating decision of May 1997, the RO 
determined that the veteran was effectively housebound within 
the meaning of governing law and regulation and granted 
special monthly compensation based on housebound status.  The 
veteran then filed a notice of disagreement, requesting a 
higher level of special monthly pension based upon a need for 
aid and attendance.

For special monthly pension to be granted on this basis, it 
must be shown either that the veteran is blind, is a patient 
in a nursing home as a result of physical or mental 
incapacity, or that the veteran has an actual need for aid 
and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  The 
evidence does not establish and it is not contended that the 
veteran is either blind or a patient in a nursing home.  
Therefore, for special monthly pension to be warranted, it 
must be shown that the criteria of 38 C.F.R. § 3.352(a) are 
satisfied.

In pertinent part, 38 C.F.R. § 3.352(a) provides that the 
following criteria will be accorded consideration in 
determining the need for regular aid and attendance:

(I)nability of claimant to dress or 
undress himself (herself), or to keep 
himself (herself) ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  ...  The particular 
personal functions which the veteran is 
unable to perform would be considered in 
connection with his or her condition as a 
whole.  It is only necessary that the 
evidence establish that the veteran is so 
helpless as to need regular aid and 
attendance, not that there be a constant 
need.  Determinations that the veteran is 
so helpless as to be in need of regular 
aid and attendance will not be based 
solely upon an opinion that the 
claimant's condition is such as would 
require him or her to be in bed.  They 
must be based on the actual requirement 
of personal assistance from others.  
38 C.F.R. § 3.352(a).

A review of the record reveals that the veteran suffers from 
several disabilities in combination.  He has chronic 
obstructive pulmonary disease and emphysema, which has been 
rated as 100 percent disabling by the RO.  He also has 
coronary artery disease, status post myocardial infarction in 
1990, rated as 60 percent disabling; and lumbar arthritis, 
rated as 10 percent disabling.  

Information regarding medical expenses shows that the veteran 
takes prescription medications and uses portable oxygen for 
these disabilities.  Private medical records reflect 
diagnoses of ischemic heart disease and coronary artery 
disease, with symptoms of increasing fatigue, shortness of 
breath with exertion, and decreased exercise tolerance.

The report of a February 1997 examination by the veteran's 
private physician shows that the veteran's main complaints 
are shortness or breath and fatigue.  His nutrition was 
deemed to be good.  He reported spending approximately 7 to 
8 hours in bed each night.  Upon examination, the examiner 
noted no upper extremity or lower extremity restrictions.  
His posture was deemed "fair" for his age.  Disabilities 
noted upon examination included diffuse osteopenia with 
compression fractures of the upper thoracic spine; chronic 
obstructive pulmonary disease with a documented decrease in 
arterial oxygen pressure, necessitating the use of oxygen; 
mild chronic heart failure; and mild sclerotic bilateral 
cataracts.  His memory and balance were deemed appropriate 
for his age.  The examiner commented that the veteran could 
ambulate without dizziness, could leave his premises daily, 
and that he required the use of oxygen for shortness of 
breath on an as needed basis.

A VA examination for purposes of compensation was conducted 
in May 1998.  The report of this examination shows that the 
veteran characterized his primary symptom as shortness of 
breath, which was becoming gradually worse.  He estimated 
that he could walk approximately one block before he becomes 
short of breath and that he can walk an entire flight of 
stairs if he walks slowly.  He cannot perform any activities 
around the house, such as cutting the lawn or raking leaves 
as these provoke shortness of breath.  He also has low back 
problems, which are gradually worsening.  Because of low back 
pain, he avoids lifting, bending, carrying, or twisting.  He 
reported that his cardiologists have urged him to go into the 
hospital for heart problems upon several occasions, but that 
he has refused.

During the examination, the veteran related to the examiner 
that he does not drive because he is afraid of having heart 
problems.  On a typical day, he watches TV for 30 minutes to 
two hours, and walks in his backyard, for less than a block 
overall.  His daughter drives him places and makes 
arrangements for him; she also pays his bills and takes care 
of his financial affairs.  His wife and daughter together do 
household and food shopping.  His wife prepares food for him, 
although he is able to cook.  He is able to feed, bathe, 
dress, and groom himself without assistance.  The examiner 
described the veteran as a frail, somewhat ill-appearing man 
and noted that it appeared the veteran had need of an 
individual to obtain food and procure food, although he had 
no need of assistance with bathroom functions, grooming 
himself, cleaning himself, or feeding himself.

In applying the governing regulation, 38 C.F.R. § 3.352(a), 
to the facts of the veteran's case, it appears that he does 
not meet the criteria set forth for an award of special 
monthly pension based upon a demonstrated need for aid and 
attendance.  The evidence shows that he is able to dress 
himself, keep himself ordinarily clean and presentable, can 
feed himself, and can attend to the wants of nature without 
assistance.  He does not need aid to adjust special 
prosthetic or orthopedic appliances; or suffer from an 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  In sum, he does 
not require aid and attendance as envisioned by the terms of 
the regulation.

The Board acknowledges that the veteran is greatly limited by 
his physical disabilities and that he appears to rely heavily 
upon his wife and daughter for transportation, meals, and 
assistance with his financial affairs.  Furthermore, he 
requires the use of oxygen along with a host of prescription 
medications.  These requirements are entirely consistent with 
the award of special monthly pension based upon housebound 
status, which has been in effect since February 1997.  
Although significant, these limitations do not rise to the 
level of disability envisioned by the drafters of the 
governing regulations for an award of special monthly pension 
based upon a need for aid and attendance.

Therefore, based on its review of the relevant evidence in 
this matter, and for the preceding reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a grant of special monthly pension based 
on the need for aid and attendance.  The benefit sought 
therefore must be denied.


ORDER

Special monthly pension based upon a need for aid and 
attendance is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

